Citation Nr: 1717176	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  12-33 634A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Mitchell, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1963 to July 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

By way of background, the claim for service connection for an acquired psychiatric disorder was reopened as part of a February 2014 Board remand.  Therefore, the issue of new and material evidence need not be addressed in this decision.  

Service connection for an acquired psychiatric disorder was denied in a February 2015 Board decision.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (the Court).  Pursuant to a December 2015 Joint Motion for Remand (JMR), the Court vacated the Board's February 2015 decision and remanded the claim for action consistent with the terms of the JMR.  

In February 2016, the Board remanded the issue to obtain any available in-service treatment records from Mannheim, Germany, consistent with the terms of the JMR.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Unfortunately, the Board finds that additional development is required before the claim can be adjudicated.  

On an October 27, 2016 Authorization and Consent to Release Information to the Department of Veterans Affairs (VA) form, the Veteran listed a private physician, Dr. J. Lychak, as a provider who treated the Veteran for PTSD, depression, tension, and stress.  The Veteran gave the physician's address as 35 E. Elizabeth Avenue, Bethlehem, PA.  No zip code was provided.  In correspondence dated November 4, 2016, the VA sent a request to Dr. Lychak at the address provided by the Veteran, asking for treatment records for the Veteran.  According to a November 18, 2016 journal entry (noted on a December 3, 2016 Report of Contact), the November 4, 2016 correspondence to Dr. Lychak was returned and after research was conducted the journal entry noted the request needed to be mailed to 35 E. Elizabeth Ave., Suite 21.  The journal entry also noted the address was updated and the request for treatment records from Dr. Lychak would be remailed in a few days.  The VA sent another request for treatment records to Dr. Lychak in correspondence dated November 21, 2016, however, the Suite 21 information was not included in the address and the city was misspelled.  A December 3, 2016 Report of Contact reflects that the request for information was closed and completed due to no response within 30 days.  A December 8, 2016 Report of Contact reflects that the request for information was completed and closed out due to correspondence being returned due to invalid private health provider information.  

As the VA has not sent Dr. Lychak a request for the Veteran's treatment records to the proper address which includes the suite number, another attempt must be made to obtain these private treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining an updated authorization from the Veteran (if necessary), resend Dr. J. Lychak a request for any treatment records he or she may have for the Veteran.  The request should be sent to the following address:

35 E. Elizabeth Ave.
Suite 21
Bethlehem, PA 18016

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraph above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




